DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendment filed on January 25th, 2022 has been considered and entered. Accordingly, claims 1, 3, 5-6, 8-10, 12, and 14-15 have been amended. Claims 2, 4, 7, 11, and 13 have been cancelled. Claims 16-19 are new.

Contingent Limitations
	Claims 1 and 9-10 contain various conditional limitations. Claim 1 is an apparatus claims. Claim 10 is a process claim. 

Claim 1:  when receiving a destination for moving along the first road, select one of the at least one available traveling route based on the at least one reliability score corresponding to the at least one available traveling route; control the vehicle to travel on the first road along the selected available traveling route . . .  while the vehicle is traveling on the first road along the selected available traveling route, update the at least one reliability score corresponding to the at least one available traveling route associated with the first road
Claim 9: when the first road includes a plurality of lanes, generate a plurality of an available traveling routes respectively corresponding to the plurality of lanes
Claim 10: ; when receiving a destination for moving on the first road, selecting one of the at least one available traveling route, based on the at least one reliability score corresponding to the at least one available traveling route: controlling the vehicle to travel on the first road along the selected available traveling route . . . while the vehicle is traveling on the first road along the selected available traveling route, updating the at least one reliability score corresponding to the at least one available traveling 5 route associated with the first road

With respect to system claims 1 and 9, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04, II. Accordingly, a structure capable of performing the function of the above cited claim limitations is sufficient to disclose the above cited claim limitations. See MPEP 2114. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

With respect to conditional limitations of claim 10, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim 

As claim 10 are process claims, Ex Parte Schulhauser applies to limitations (2), See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").
	For example, the broadest reasonable interpretation of claim 10 does not require “selecting one of the at least one available traveling route, based on the at least one reliability score corresponding to the at least one available traveling route ” since the conditional phrases “when receiving a destination for moving on the first road ” does not require that the determination is actually made (i.e., “receiving a destination”;-- rather than that they are determined). Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 112
	The previous rejections of claims 2-6, 9, and 11-14 are overcome due to the applicant’s amendment.

Claim Rejections - 35 USC § 101
	The previous 35 U.S.C. 101 rejection has been overcome due to the applicant’s amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 8, 10, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pandita (US 20170057502 A1) (“Pandita”) in view of Arai (US 20070032949 A1) (“Arai”).

With respect to claim 1, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (1) as noted above, such as a processor, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

	With respect to claim 1, Pandita teaches a vehicle comprising: a camera positioned on an outside area of the vehicle to obtain information about objects around the vehicle (Pandita Paragraph 34 “Visual data acquired by the one or more cameras 129 can be used to detect, determine, assess, monitor, measure, quantify and/or sense, directly or indirectly, the presence of one or more objects in the external environment of the vehicle 100, the position of each detected object relative to the vehicle 100, the distance between each detected object and the vehicle 100 in one or more directions, the elevation of each detected object, the speed of each detected object, and/or the movement of each detected object.” | Paragraph 38 “The one or more cameras 129 can be located in any suitable portion of the vehicle 100. For instance, one or more of the cameras 129 can be located within the vehicle 100. One or more of the cameras 129 can be located on the exterior of the vehicle 100. One or more of the cameras 129 can be located on or exposed to the exterior of the vehicle 100. As an example, the one or more cameras 129 can be located in a central region at or near the front end 101 of the vehicle 100. As another example, one or more cameras 129 can be located on the roof of the vehicle 100.”);
a memory (Pandita Paragraph 19 “The vehicle 100 can include one or more data stores 115 for storing one or more types of data. The data store 115 can include volatile and/or non-volatile memory”); 
a processor configured to: while the vehicle is driving on a first road, determine at least one available traveling route associated with the first road, based on information about at least one lane of the first road or information about at least one external vehicle on the first road (Pandita Paragraph 4 “In another respect, the present disclosure is directed to a system for generating a path for an automated vehicle. The system includes a sensor system and a processor operatively connected to the sensor system. The sensor system can be configured to acquire sensor data of at least a forward portion of an external environment of the automated vehicle. The processor can be programmed to initiate executable operations. The executable operations can include identifying from the acquired sensor data one or more travel lane markers of a current travel path of the automated vehicle. The executable operations can include determining a detection range of the acquired sensor data. The executable operations can include determining a set of travel lane parameters based on the identified one or more travel lane markers of the current travel path of the automated vehicle.”), 
determine at least one reliability score1 corresponding to the at least one available traveling route, based on information related to a driving lane of the vehicle or a driving lane of the at least one external vehicle (Pandita Paragraph 4 “The executable operations can include determining which if any of the set of travel lane parameters are reliable based on the determined detection range. The executable operations can include determining a path for the automated vehicle based at least partially on the travel lane parameters that are determined as being reliable”); 
store information regarding to the at least one reliability score corresponding to the at least one available traveling route (Pandita Paragraph 58 “In one or more arrangements, the vehicle 100 can include a travel lane parameter reliability module 135. The travel lane parameter reliability module 135 can be implemented as computer readable program code that, when executed by a processor, implement one or more of the various processes described herein. The travel lane parameter reliability module 135 can be a component of the processor 110, or the travel lane parameter reliability module 135 can be executed on and/or distributed among other processing systems to which the processor 110 is operatively connected. The travel lane parameter reliability module 135 can include instructions (e.g., program logic) executable by the processor 110. Alternatively or in addition, the data store 115 may contain such instructions”); 
when receiving a destination for moving along the first road, select one of the at least one available traveling route based on the at least one reliability score corresponding to the at least one available traveling route (Pandita FIG. 4- 460 which reads “Determining a path for the automated vehicle based at least partially on the travel lane parameters that on determined as being reliable”).
control the vehicle to travel on the first road along the selected available traveling route (Pandita Paragraph 22 “The automated driving module 120 can include instructions (e.g., program logic) executable by the processor 110. Such instructions can include instructions to execute various vehicle functions and/or to transmit data to, receive data from, interact with, and/or control the vehicle 100 or one or more systems thereof (e.g. one or more of vehicle systems 145). Alternatively or in addition, the data store 115 may contain such instructions.”); 
Pandita fails to explicitly disclose a Global Positioning System (GPS) transceiver configured to estimate a current location of the vehicle on a high definition map; and while the vehicle is traveling on the first road along the selected available traveling route, update the at least one reliability score corresponding to the at least one available traveling route associated with the first road.
Arai, however, teaches a Global Positioning System (GPS) transceiver configured to estimate a current location of the vehicle on a high definition map (Arai Paragraph 39 “The navigation processing in this embodiment refers to the processing in which the navigation device 60 uses information received via a GPS (Global Positioning System) reception antenna to display its current position on a map on the display (display device), calculates the shortest distance to a destination that is set, or outputs information on a route guide to the destination on the route from the display or the speaker.”); 
 and while the vehicle is traveling on the first road along the selected available traveling route, update the at least one reliability score corresponding to the at least one available traveling route associated with the first road (Arai Paragraph 43 “With reference to FIG. 1, the following generally describes the procedure for registering user-provided data. The vehicle 80A sends the driving history (driving position) of the vehicle 80A from the navigation device 60A to the navigation information distribution server 10 while it is driving. This driving history is accumulated in the driving history storage unit 260 of the navigation information distribution server 10. | Paragraph 15 “In addition, the server device receives the usage result of user-provided data (driving history of driving using the user-provided data) from the navigation device and, based on the received result, updates the reliability score of the user-provided data to calculate the reliability score from the viewpoint of the usage result of user-provided data. That is, the user can learn the reliability score displayed on the display device of the navigation device that is calculated from the viewpoint that how many users (vehicles, navigation devices) used this user-provided data.”). 
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Pandita to include a Global Positioning System (GPS) transceiver configured to estimate a current location of the vehicle on a high definition map and while the vehicle is traveling on the first road along the selected available traveling route, update the at least one reliability score corresponding to the at least one available traveling route associated with the first road, as taught by Arai as disclosed above, in order to ensure the most optimal route is given to a vehicle when travelling (Arai Paragraph 11 “The present invention solves the problem described above. More specifically, the present invention provides a navigation device that allows the user to reliably combine user-provided data with official data”).

With respect to claim 5, Pandita in view of Arai teaches generating the at least one available traveling route associated with the first road based on at least one of a route along which the vehicle travels, a route along which the at least one external vehicle near the vehicle travels, a lane shape around the vehicle, a road state around the vehicle, a traffic state around the vehicle, and a type of the at least one external vehicle near the vehicle (Pandita Paragraph 61 “In one or more arrangements, responsive to determining that the detection range is above the predetermined threshold detection range, it can be determined that all of the set of travel lane parameters are reliable. In such case, all of the set of travel lane parameters can be used to determine a vehicle path. In one or more arrangements, responsive to determining that the detection range is below the predetermined threshold detection range, it can be determined that a subset of the set of travel lane parameters are reliable. The subset of the set of travel lane parameters can be predetermined. In one example, the set of travel lane parameters can include offset, curvature, curvature derivative, and yaw. In such case, the subset of the travel lane parameters can include offset, and yaw. The travel lane parameters that are not included in the subset (e.g. curvature, curvature derivative) can be ignored. In another example, the set of travel lane parameters can include lane width, offset, curvature, curvature derivative, and yaw. In such case, the subset of the travel lane parameters can include lane width, offset, and yaw.”).

With respect to claim 6, Pandita in view of Arai fail teach determining a candidate available traveling route having a reliability score that is greater than or equal to a reference value, from among the at least one available traveling route (Pandita Paragraph 60 “The determination of which if any of the set of travel lane parameters are reliable can be performed in any suitable manner. For instance, in one or more arrangements, the travel lane parameter reliability module 135 be configured to make the determination based on the determined detection range. For instance, the detection range, as determined by the detection range determination module 133, can be compared to a predetermined threshold detection range. According to arrangements described herein, the determination of which if any of the set of travel lane parameters are reliable can depend on whether the determined detection range is greater or less than the predetermined threshold detection range.”). 


With respect to claim 8, Pandita in view of Arai teach that the memory stores information about the at least one available traveling route as metadata of the definition map (Arai Paragraph 41 “The navigation information storage unit 200 comprises a user-provided data DB (database) unit 270 in which user-provided data is stored and an official data DB (database) unit 280 in which official data is stored. The navigation information storage unit 200 also stores map information created by map publishers. This map information includes node identification information (node ID) for each node of the roads. The navigation information storage unit 200 corresponds to a navigation information storage unit used in the claim.” | Paragraph 70 “The road ID included in the driving history is unique identification information allocated by the navigation information distribution server 10 for each link of the roads on the map stored in the navigation information storage unit 200. This road ID is an ID included in the navigation information (user-provided data and official data) downloaded by the navigation device 60.”).

	With respect to claim 10, Pandita teaches 
while the vehicle is driving on a first road, determining at least one available traveling route associated with the first road, based on information about at least one lane of the first road or information about at least one external vehicle on the first road (Pandita Paragraph 4 “In another respect, the present disclosure is directed to a system for generating a path for an automated vehicle. The system includes a sensor system and a processor operatively connected to the sensor system. The sensor system can be configured to acquire sensor data of at least a forward portion of an external environment of the automated vehicle. The processor can be programmed to initiate executable operations. The executable operations can include identifying from the acquired sensor data one or more travel lane markers of a current travel path of the automated vehicle. The executable operations can include determining a detection range of the acquired sensor data. The executable operations can include determining a set of travel lane parameters based on the identified one or more travel lane markers of the current travel path of the automated vehicle.”), 
determining at least one reliability score corresponding to the at least one available traveling route, based on information related to a driving lane of the vehicle or a driving lane of the at least one external vehicle (Pandita Paragraph 4 “The executable operations can include determining which if any of the set of travel lane parameters are reliable based on the determined detection range. The executable operations can include determining a path for the automated vehicle based at least partially on the travel lane parameters that are determined as being reliable”); 
storing information regarding to the at least one reliability score corresponding to the at least one available traveling route (Pandita Paragraph 58 “In one or more arrangements, the vehicle 100 can include a travel lane parameter reliability module 135. The travel lane parameter reliability module 135 can be implemented as computer readable program code that, when executed by a processor, implement one or more of the various processes described herein. The travel lane parameter reliability module 135 can be a component of the processor 110, or the travel lane parameter reliability module 135 can be executed on and/or distributed among other processing systems to which the processor 110 is operatively connected. The travel lane parameter reliability module 135 can include instructions (e.g., program logic) executable by the processor 110. Alternatively or in addition, the data store 115 may contain such instructions”); 
when receiving a destination for moving along the first road, select one of the at least one available traveling route based on the at least one reliability score corresponding to the at least one available traveling route (Pandita FIG. 4- 460 which reads “Determining a path for the automated vehicle based at least partially on the travel lane parameters that on determined as being reliable”).
controlling the vehicle to travel on the first road along the selected available traveling route (Pandita Paragraph 22 “The automated driving module 120 can include instructions (e.g., program logic) executable by the processor 110. Such instructions can include instructions to execute various vehicle functions and/or to transmit data to, receive data from, interact with, and/or control the vehicle 100 or one or more systems thereof (e.g. one or more of vehicle systems 145). Alternatively or in addition, the data store 115 may contain such instructions.”); 
Pandita fails to explicitly disclose that while the vehicle is traveling on the first road along the selected available traveling route, updating the at least one reliability score corresponding to the at least one available traveling route associated with the first road.
Arai, while the vehicle is traveling on the first road along the selected available traveling route, updating the at least one reliability score corresponding to the at least one available traveling route associated with the first road (Arai Paragraph 43 “With reference to FIG. 1, the following generally describes the procedure for registering user-provided data. The vehicle 80A sends the driving history (driving position) of the vehicle 80A from the navigation device 60A to the navigation information distribution server 10 while it is driving. This driving history is accumulated in the driving history storage unit 260 of the navigation information distribution server 10. | Paragraph 15 “In addition, the server device receives the usage result of user-provided data (driving history of driving using the user-provided data) from the navigation device and, based on the received result, updates the reliability score of the user-provided data to calculate the reliability score from the viewpoint of the usage result of user-provided data. That is, the user can learn the reliability score displayed on the display device of the navigation device that is calculated from the viewpoint that how many users (vehicles, navigation devices) used this user-provided data.”). 
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Pandita to include while the vehicle is traveling on the first road along the selected available traveling route, update the at least one reliability score corresponding to the at least one available traveling route associated with the first road, as taught by Arai as disclosed above, in order to ensure the most optimal route is given to a vehicle when travelling (Arai Paragraph 11 “The present invention solves the problem described above. More specifically, the present invention provides a navigation device that allows the user to reliably combine user-provided data with official data”).

With respect to claim 14, Pandita in view of Arai teaches generating the at least one available traveling route associated with the first road based on at least one of a route along which the vehicle travels, a route along which the at least one external vehicle near the vehicle travels, a lane shape around the vehicle, a road state around the vehicle, a traffic state around the vehicle, and a type of the at least one external vehicle near the vehicle (Pandita Paragraph 61 “In one or more arrangements, responsive to determining that the detection range is above the predetermined threshold detection range, it can be determined that all of the set of travel lane parameters are reliable. In such case, all of the set of travel lane parameters can be used to determine a vehicle path. In one or more arrangements, responsive to determining that the detection range is below the predetermined threshold detection range, it can be determined that a subset of the set of travel lane parameters are reliable. The subset of the set of travel lane parameters can be predetermined. In one example, the set of travel lane parameters can include offset, curvature, curvature derivative, and yaw. In such case, the subset of the travel lane parameters can include offset, and yaw. The travel lane parameters that are not included in the subset (e.g. curvature, curvature derivative) can be ignored. In another example, the set of travel lane parameters can include lane width, offset, curvature, curvature derivative, and yaw. In such case, the subset of the travel lane parameters can include lane width, offset, and yaw.”).

With respect to claim 15, Pandita in view of Arai teaches A non-transitory computer-readable recording medium having recorded thereon a program for executing, on a computer, the method in-of claim 10 (Pandita Paragraph 19 “The data store 115 can include volatile and/or non-volatile memory. Examples of suitable data stores 115 include RAM (Random Access Memory), flash memory, ROM (Read Only Memory), PROM (Programmable Read-Only Memory), EPROM (Erasable Programmable Read-Only Memory), EEPROM (Electrically Erasable Programmable Read-Only Memory), registers, magnetic disks, optical disks, hard drives, or any other suitable storage medium, or any combination thereof.”).

With respect to claim 19, Pandita in view or Arai teach a distance sensor configured to detect a distance to the at least one external vehicle a distance sensor configured to detect a distance to the at least one external vehicle (Pandita Paragraph 2 “Such vehicles include sensors that are configured to detect information about the surrounding environment, including the presence of objects or vehicles in the environment” | Paragraph 25 “The sensor system 125 can include any suitable type of sensor. For example, the sensor system 125 can include one or more sensors configured to detect, determine, assess, monitor, measure, quantify and/or sense information about the vehicle 100. Alternatively or in addition, the sensor system 125 can include one or more sensors configured to detect, determine, assess, monitor, measure, quantify and/or sense information about the external environment in which the vehicle 100 is located, including information about objects in the external environment. Such objects may be stationary objects and/or dynamic objects.”).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pandita (US 20170057502 A1) (“Pandita”) in view of Arai (US 20070032949 A1) (“Arai”) further in view of Kim (US 20150120187 A1) (“Kim”) and Wheeler (US 20180188743 A1) (“Wheeler”).
	
	With respect to claim 3, Pandita in view of Arai teach storing data of the high definition map including the at least one available traveling route (Pandita Paragraph 20 “In one or more arrangements, the one or more data stores 115 can include map data 116. The map data 116 can include maps of one or more geographic areas. The map data 116 can include information or data on roads, traffic control devices, road markings, structures, features, and/or landmarks in the one or more geographic areas. The map data 116 can be in any suitable form. In some instances, the map data 116 can include aerial views of an area. In some instances, the map data 116 can include ground views of an area, including 360 degree ground views. The map data 116 can be highly detailed. In some instances, the map data 116 can be located onboard the vehicle 100. Alternatively, at least a portion of the map data 116 can be located in a data store or source that is remote from the vehicle 100. The map data 116 can include terrain data. The terrain data can include information about the terrain of one or more geographic areas. The terrain data can include elevation data in the one or more geographic areas. In some instances, the terrain data can be located onboard the vehicle 100. The map data 116 can include a digital map with information about road geometry, including road curvature and curvature derivative.” | Paragraph 29 “The one or more radar sensors 127, or data obtained thereby, can determine the speed of objects in the external environment of the vehicle 100. The one or more radar sensors 127 can have three dimensional coordinate data associated with it the objects.”).
	Pandita in view of Arai fail to explicitly disclose determining coordinates, corresponding to points included in the at least one available traveling route, on a high definition map and storing data of the at least one available traveling route using the coordinates.
	Kim, however, teaches determining coordinates, corresponding to points included in the at least one available traveling route, on a high definition map (Kim Paragraph 44 “The present invention extracts an available travelling space from outer road information before travelling (S130) by using 2D data generated based on the outer road information generated by an external observation sensor, such as a laser or an image (S110) considering a longitudinal/transverse speed of a travelling vehicle (S120), and matches a dynamic movement route according to a speed of the travelling vehicle and information on a curved line of the outer road information to extract the available travelling space. When the available travelling space is extracted by using the aforementioned method, the present invention predicts an optimum travel route within the available travelling space, and generates position coordinates of the route which the vehicle is to travel. Then, the present invention controls the travelling of the vehicle by using the position coordinates (S150). | Paragraph 101 “All components may be implemented as one independent hardware but a part or all of the components are selectively combined to be implemented as a computer program which includes a program module which performs a part or all of functions combined in one or plural hardware. Such a computer program may be stored in a computer readable medium such as a USB memory, a CD disk, or a flash memory to be read and executed by a computer to implement the exemplary embodiment of the present invention”).
	It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Pandita in view of Arai to include determining coordinates, corresponding to points included in the at least one available traveling route, on a high definition map, as taught by Kim as disclosed above in order to ensure an accurate route given to a vehicle (Kim Paragraph 2 “The present invention relates to an apparatus and a method of generating a travel route of a vehicle. ”).
	Pandita in view of Arai in view of Kim fail to explicitly disclose storing data of the at least one available traveling route using the coordinates. 
	Wheeler teaches storing data of the at least one available traveling route using the coordinates (Wheeler Paragraph 55 “The route generation module 260 computes and determines the optimal route traversing from a source address (or source location) to a destination address (or destination location). Details of the route generation module are shown in FIG. 15 described in relation with FIG. 16. Some functionality of the route generation module 260 may be performed in the online HD map system 110. Accordingly, the online HD map system 110 may store a corresponding route generation module 260 that interacts with the route generation module 260 stored in the vehicle computing system 120.” | Paragraphs 86-87 “FIG. 15 illustrates the system architecture of the route generation module 260, according to an embodiment … The low resolution route generator 1510 generates a low resolution route from a source to a destination. In an embodiment, the low resolution route generator 1510 invokes an existing map service that is based on low resolution maps to obtain the low resolution route. A map service may provide low resolution maps that are interpreted by humans for navigation purposes. Accordingly, these are human navigable maps. In some embodiments, human navigable maps are based on latitude/longitude and include information that may not be available in an HD map, for example, addresses associated with latitude/longitude coordinates”).
	It would have been obvious to one of ordinary skill to have modified the apparatus of Pandita in view of Arai in view of Kim to include storing data of the at least one available traveling route using the coordinates, as taught by Wheeler as disclosed above, in order to ensure easy and efficient acquisition of necessary coordinates for a travel route (Wheeler Paragraph 2 “This disclosure relates generally to generating routes for vehicles in general, and more particularly to generating accurate routes based on high definition maps with high precision for safe navigation of autonomous vehicles.”).

	With respect to claim 12, Pandita in view of Arai teach storing data of the high definition map including the at least one available traveling route (Pandita Paragraph 20 “In one or more arrangements, the one or more data stores 115 can include map data 116. The map data 116 can include maps of one or more geographic areas. The map data 116 can include information or data on roads, traffic control devices, road markings, structures, features, and/or landmarks in the one or more geographic areas. The map data 116 can be in any suitable form. In some instances, the map data 116 can include aerial views of an area. In some instances, the map data 116 can include ground views of an area, including 360 degree ground views. The map data 116 can be highly detailed. In some instances, the map data 116 can be located onboard the vehicle 100. Alternatively, at least a portion of the map data 116 can be located in a data store or source that is remote from the vehicle 100. The map data 116 can include terrain data. The terrain data can include information about the terrain of one or more geographic areas. The terrain data can include elevation data in the one or more geographic areas. In some instances, the terrain data can be located onboard the vehicle 100. The map data 116 can include a digital map with information about road geometry, including road curvature and curvature derivative.” | Paragraph 29 “The one or more radar sensors 127, or data obtained thereby, can determine the speed of objects in the external environment of the vehicle 100. The one or more radar sensors 127 can have three dimensional coordinate data associated with it the objects.”).
	Pandita in view of Arai fail to explicitly disclose determining coordinates, corresponding to points included in the at least one available traveling route, on a high definition map and storing data of the at least one available traveling route using the coordinates.
	Kim, however, teaches determining coordinates, corresponding to points included in the at least one available traveling route, on a high definition map (Kim Paragraph 44 “The present invention extracts an available travelling space from outer road information before travelling (S130) by using 2D data generated based on the outer road information generated by an external observation sensor, such as a laser or an image (S110) considering a longitudinal/transverse speed of a travelling vehicle (S120), and matches a dynamic movement route according to a speed of the travelling vehicle and information on a curved line of the outer road information to extract the available travelling space. When the available travelling space is extracted by using the aforementioned method, the present invention predicts an optimum travel route within the available travelling space, and generates position coordinates of the route which the vehicle is to travel. Then, the present invention controls the travelling of the vehicle by using the position coordinates (S150). | Paragraph 101 “All components may be implemented as one independent hardware but a part or all of the components are selectively combined to be implemented as a computer program which includes a program module which performs a part or all of functions combined in one or plural hardware. Such a computer program may be stored in a computer readable medium such as a USB memory, a CD disk, or a flash memory to be read and executed by a computer to implement the exemplary embodiment of the present invention”).
	It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Pandita in view of Arai to include determining coordinates, corresponding to points included in the at least one available traveling route, on a high definition map, as taught by Kim as disclosed above in order to ensure an accurate route given to a vehicle (Kim Paragraph 2 “The present invention relates to an apparatus and a method of generating a travel route of a vehicle. ”).
	Pandita in view of Arai in view of Kim fail to explicitly disclose storing data of the at least one available traveling route using the coordinates. 
	Wheeler teaches storing data of the at least one available traveling route using the coordinates (Wheeler Paragraph 55 “The route generation module 260 computes and determines the optimal route traversing from a source address (or source location) to a destination address (or destination location). Details of the route generation module are shown in FIG. 15 described in relation with FIG. 16. Some functionality of the route generation module 260 may be performed in the online HD map system 110. Accordingly, the online HD map system 110 may store a corresponding route generation module 260 that interacts with the route generation module 260 stored in the vehicle computing system 120.” | Paragraphs 86-87 “FIG. 15 illustrates the system architecture of the route generation module 260, according to an embodiment … The low resolution route generator 1510 generates a low resolution route from a source to a destination. In an embodiment, the low resolution route generator 1510 invokes an existing map service that is based on low resolution maps to obtain the low resolution route. A map service may provide low resolution maps that are interpreted by humans for navigation purposes. Accordingly, these are human navigable maps. In some embodiments, human navigable maps are based on latitude/longitude and include information that may not be available in an HD map, for example, addresses associated with latitude/longitude coordinates”).
	It would have been obvious to one of ordinary skill to have modified the apparatus of Pandita in view of Arai in view of Kim to include storing data of the at least one available traveling route using the coordinates, as taught by Wheeler as disclosed above, in order to ensure easy and efficient acquisition of necessary coordinates for a travel route (Wheeler Paragraph 2 “This disclosure relates generally to generating routes for vehicles in general, and more particularly to generating accurate routes based on high definition maps with high precision for safe navigation of autonomous vehicles.”).


Claims 9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pandita (US 20170057502 A1) (“Pandita”) in view of Arai (US 20070032949 A1) (“Arai”) further in view of Witte (US 20160223348 A1) (“Witte”).

With respect to claim 9, it is important to note per the conditional limitation section above, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing limitation (2) as noted above, such as a processor, is sufficient to disclose this limitation. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

With respect to claim 9, Pandita in view of Arai fail to explicitly disclose that when the first road includes a plurality of lanes, generate a plurality of an available traveling routes respectively corresponding to the plurality of lanes.
Witte teaches that when the first road includes a plurality of lanes, generate a plurality of an available traveling routes respectively corresponding to the plurality of lanes (Witte Paragraphs 23-24 “In accordance with a first aspect of the invention there is provided a method of determining a route in an area covered by an electronic map, the map comprising a plurality of segments representing navigable segments of a navigable network in the area covered by the electronic map, the method comprising: generating a plurality of routes through the navigable network between a first location and a second location”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Pandita in view of Arai to include when the first road includes a plurality of lanes, generate a plurality of an available traveling routes respectively corresponding to the plurality of lanes, as taught by Witte as disclosed above, in order to determine the most optimal route for a vehicle to travel on (Witte Paragraph 1 “This invention relates to methods and systems for generating routes, and also extends to navigation devices and servers arranged to generate routes, in particular, although not exclusively, in a manner that may more evenly balance traffic flow across a network.”).

With respect to claim 16, Pandita in view of Arai teach determining a reliability score corresponding to the at least one available travel route (Pandita Paragraph 67 “For instance, in a first mode 310, if the sensor data acquired by the sensor system 125 and/or one or more sensors thereof (and/or the travel lane parameters based on such sensor data) is determined to be reliable and if no forward vehicles are detected in the external environment of the vehicle 100, then the travel lane parameters can be determined based on the sensor data acquired by one or more sensors of the sensor system 125 and/or the intrinsic movement of the vehicle 100 (e.g., speed and yaw rate), as described above in connection with the travel lane parameter determination module 134. It can be determined whether such travel lane parameters are reliable, as described above in connection with the travel lane parameter reliability module 135. “Forward vehicle” means a vehicle in the external environment that is located ahead of the vehicle in the travel direction of the vehicle. A forward vehicle can include one or more vehicles located in the same travel lane as the vehicle 100. In some instances, a forward vehicle can include one or more vehicles located in neighboring travel lanes to the current travel lane of the vehicle 100 and the travel direction of the other travel lanes is substantially the same as the current travel lane of the vehicle 100.”) (Arai Paragraph 15 “In addition, the server device receives the usage result of user-provided data (driving history of driving using the user-provided data) from the navigation device and, based on the received result, updates the reliability score of the user-provided data to calculate the reliability score from the viewpoint of the usage result of user-provided data. That is, the user can learn the reliability score displayed on the display device of the navigation device that is calculated from the viewpoint that how many users (vehicles, navigation devices) used this user-provided data.”).
 However, Pandita in view of Arai fail to explicitly disclose the score is based on “a number of external vehicles traveling on the at least one available travel route”
	Witte, however, teaches determining the at least one reliability score2 based on a number of external vehicles traveling on the at least one available travel route (Witte Paragraph 24 “generating a plurality of routes through the navigable network between a first location and a second location, and determining a relative flow value for each of the routes using data indicative of a current capacity of segments of the navigable network” | Paragraph 27 “In this way, when the method is used to provide routes for use by multiple users, the overall distribution of the routes selected for different users for navigation will reflect the flow rate values for the routes, such that routes with a higher flow rate value are more likely to be selected than those with lower flow rate values. This results in traffic load being more evenly distributed across the network in accordance with the capacity of the segments, reducing the likelihood of creating congestion.” | Paragraph 55 “The probability of selecting each route is weighted in accordance with the relative flow value for the route. The probability may correspond to the relevant flow value for the route, or may be based on the flow value in any suitable manner.”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Pandita in view of Arai to include determining the at least one reliability score based on a number of external vehicles traveling on the at least one available travel route, as taught by Witte as disclosed above, in order to determine the most optimal route for a vehicle to travel on since a higher number of vehicles on a route makes lane lines harder to detect since the lines are blocked from view (Witte Paragraph 1 “This invention relates to methods and systems for generating routes, and also extends to navigation devices and servers arranged to generate routes, in particular, although not exclusively, in a manner that may more evenly balance traffic flow across a network.” | Paragraph 10 “In addition, the device may continually monitor road and traffic conditions, and offer to or choose to change the route over which the remainder of the journey is to be made due to changed conditions.”). 

	With respect to claim 18, Pandita in view of Arai fail to explicitly disclose updating the at least one reliability score corresponding to the at least one available traveling route associated with the first road, based on information related to the driving lane of the vehicle or the driving lane of the at least one external vehicle.
	Witte, however, teaches updating the at least one reliability score corresponding to the at least one available traveling route associated with the first road, based on information related to the driving lane of the vehicle or the driving lane of the at least one external vehicle (Witte Paragraph 24 “generating a plurality of routes through the navigable network between a first location and a second location, and determining a relative flow value for each of the routes using data indicative of a current capacity of segments of the navigable network” | Paragraph 27 “In this way, when the method is used to provide routes for use by multiple users, the overall distribution of the routes selected for different users for navigation will reflect the flow rate values for the routes, such that routes with a higher flow rate value are more likely to be selected than those with lower flow rate values. This results in traffic load being more evenly distributed across the network in accordance with the capacity of the segments, reducing the likelihood of creating congestion.” | Paragraph 55 “The probability of selecting each route is weighted in accordance with the relative flow value for the route. The probability may correspond to the relevant flow value for the route, or may be based on the flow value in any suitable manner.” | Paragraph 63 “The current capacity data may or may not be based on “live” capacity data i.e. data that is obtained in real-time, reflecting the relatively current conditions occurring on the signal. Preferably the data is, however, based at least in part on live capacity data. “Live” data may similarly relate to conditions on the segment in the last ten minutes or five minutes. As will be described in more detail below, the current capacity data for a segment may in fact be based at least in part, or even entirely, upon historical capacity data for the segment, provided that it has been verified, directly or indirectly, that this appropriately reflects current conditions. For example, a navigation device may store historical capacity data for segments, preferably that is time dependent. The device may receive updates of “live” capacity data only in relation to segments for which the actual current capacity differs from the expected capacity based on the relevant historical data by a predetermined amount. The device may use this data to modify the historical data and provide current capacity data for the segment. Thus, the current capacity data may be based only in part on live data.”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Pandita in view of Arai to include updating the at least one reliability score corresponding to the at least one available traveling route associated with the first road, based on information related to the driving lane of the vehicle or the driving lane of the at least one external vehicle, as taught by Witte as disclosed above, in order to determine the most optimal route for a vehicle to travel on (Witte Paragraph 1 “This invention relates to methods and systems for generating routes, and also extends to navigation devices and servers arranged to generate routes, in particular, although not exclusively, in a manner that may more evenly balance traffic flow across a network.”).

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pandita (US 20170057502 A1) (“Pandita”) in view of Arai (US 20070032949 A1) (“Arai”) in view of Witte (US 20160223348 A1) (“Witte”) further in view of Nix (US 20170287233 A1) (“Nix”).
	
	With respect to claim 17, Pandita in view of Arai in view of Witte teach determining a plurality or reliability scores respectively corresponding to the plurality of available traveling routes and a reliability score based on distances of external vehicles around the travelling vehicle (Pandita Paragraph 28-29 “In one or more arrangements, the sensor system 125 can include one or more ranging sensors. “Ranging sensors” include sensors that can detect, determine, assess, monitor, measure, quantify and/or sense objects from a distance and do not require physical contact with the object. Various examples of ranging sensors will be described herein … The one or more radar sensors 127 can be configured to detect, determine, assess, monitor, measure, quantify and/or sense, directly or indirectly, the presence of one or more objects in the external environment of the vehicle 100, the position of each detected object relative to the vehicle 100, the distance between each detected object and the vehicle 100 in one or more directions (e.g. in the longitudinal direction 102, the lateral direction 106 and/or other direction(s)), the elevation of each detected object, the speed of each detected object and/or the movement of each detected object. The one or more radar sensors 127, or data obtained thereby, can determine the speed of objects in the external environment of the vehicle 100. The one or more radar sensors 127 can have three dimensional coordinate data associated with it the objects. | Paragraph 32 “Alternatively or in addition to any of the sensors described above, the sensor system 125 can include other types of sensors. As an example, the sensor system 125 can include one or more sonar sensors (not shown). The sensor system 125, the processor 105, and/or one or more other elements of the vehicle 100 can be configured to detect forward vehicles relative position and velocity in the same travel lane as the present vehicle 100 or in neighboring or nearby travel lanes” | Paragraph 59 “In some arrangements, the travel lane parameter reliability module 135 be configured to determine which if any of the set of travel lane parameters are reliable. “Determine which if any of the set of travel lane parameters are reliable” means determining if one, more than one, or none of set of travel lane parameters are reliable. “Reliable” means that there is sufficient information available to compute a travel lane parameter” | Paragraph 67 “For instance, in a first mode 310, if the sensor data acquired by the sensor system 125 and/or one or more sensors thereof (and/or the travel lane parameters based on such sensor data) is determined to be reliable and if no forward vehicles are detected in the external environment of the vehicle 100, then the travel lane parameters can be determined based on the sensor data acquired by one or more sensors of the sensor system 125 and/or the intrinsic movement of the vehicle 100 (e.g., speed and yaw rate), as described above in connection with the travel lane parameter determination module 134. It can be determined whether such travel lane parameters are reliable, as described above in connection with the travel lane parameter reliability module 135. “Forward vehicle” means a vehicle in the external environment that is located ahead of the vehicle in the travel direction of the vehicle.”) (Witte Paragraphs 23-24 “In accordance with a first aspect of the invention there is provided a method of determining a route in an area covered by an electronic map, the map comprising a plurality of segments representing navigable segments of a navigable network in the area covered by the electronic map, the method comprising: generating a plurality of routes through the navigable network between a first location and a second location”).
	Pandita in view of Arai in view of Witte fail to explicitly disclose applying a reliability score corresponding to the distance between the vehicle and each of the plurality of lanes. 
	Nix, however teaches applying a reliability score corresponding to the distance between the vehicle and each of the plurality of lanes (Nix Paragraph 134 “The method may further include receiving a second trust score data from a second vehicle operating in an adjacent lane within a threshold radius from the vehicle, the second trust score data including a second trust score for a corresponding sub-system of the second vehicle.” | Paragraph 88 “Trust score update module 724 may be configured to assign weightage to one or more components of a sub-system based on functional safety data for each of the components of the sub-system and/or contribution of each individual component towards a function of the sub-system. Details of generating and updating trust scores will be elaborated with respect to FIGS. 6-11.”).
	It would have been obvious to one of ordinary skill in the art to have combined the teachings of Pandita in view of Arai in view of Witte to determine reliability scores based on a distance between the vehicle and each of the plurality of lanes, as taught by Nix as disclosed above, in order to ensure that the vehicle is traveling on the safest lane during the route (Nix Paragraph 1 “The disclosure relates to the field of vehicle-to-vehicle communication, and in particular, to monitoring vehicle operation during vehicle-to-vehicle communication” | Paragraph 5 “Embodiments are disclosed for a vehicle system for generating and broadcasting trust scores” | Paragraph 3 “Further, driver assistance systems may increase assistance to the driver by establishing vehicle-to-vehicle communication between the vehicle and one or more other vehicles to communicate about any emergency ahead and/or other information, thus improving vehicle and road safety.”).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 6, 8-10, 12, and 14-19 have been considered but are moot in view of the newly formulated grounds of rejection necessitated by applicant’s amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667      
                                                                                                                                                                                                  /KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification does not provide a limiting definition of “reliability score”, but merely indicates it can be determined “according to a predetermined criterion” (Spec Paragraph 76) and that it is “a reference value” (Spec Paragraph 78) although examples are provided that it may relate to distance of lanes from the current vehicle lane or a number of vehicles in potential travel route.
        2 The specification does not provide a limiting definition of “reliability score”, but merely indicates it can be determined “according to a predetermined criterion” (Spec Paragraph 76) and that it is “a reference value” (Spec Paragraph 78) although examples are provided that it may relate to distance of lanes from the current vehicle lane or a number of vehicles in potential travel route.